covetnnenr entities division department of the treasury internal_revenue_service washington d c oct bp th ti ‘ uniform issue list legend individual b city c city d date e date f amount h bank l l u bank m ira x dear this is in response to your request dated date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code supplemented the request correspondence dated date and july page under penalty of perjury you have submitted the following facts and representations you are under age and represent that yi received a distribution from ira x maintained at bank l totaling amount h you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to mental and physical incapacities which impaired your ability to handle your financial affairs including the rollover of amount h you further represent that amount h has not been used for any other purpose individual b your husband passed away on date e without having attained individual b maintained ira x at bank l in city c where you resided age you were the sole individual beneficiary of ira x and entitled to receive the ira x in contemplation of your move to city d proceeds upon the death of individual b you withdrew amount h from ira x on date f after the withdrawal of amount h from ira x you moved to city d and deposited amount h in a money market account in bank m which was not an ira medical documentation submitted with your request from treating physicians in both city c and city d indicates the severity of your chronic medical problems and the extent of your treatment for these conditions based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to your contribution of amount h into an ira because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented and the documentation submitted on your behalf demonstrate that you were effectively disabled and incapable of handling your financial affairs in an appropriate manner accordingly pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount h from ira x you are granted a period not to exceed days as measured from the issuance of this ruling letter to contribute amount h into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount h into one or more iras described in code sec_408 will be considered a rollover_contribution s within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent page in accordance with a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruting please contact id eh at fe x4 _ please address all correspondence to se t ep ra t3 sincerely yours o nea v rances v sloan employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose cc
